Citation Nr: 1002745	
Decision Date: 01/19/10    Archive Date: 02/01/10	

DOCKET NO.  09-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertensive 
cardiovascular disease (hypertension), with residuals of 
pacemaker implant surgery for heart block.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from June 1953 to 
May 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  A hearing was initially requested, 
but the request was subsequently withdrawn.  The Veteran's 
motion for an advance upon the Board's docket was granted in 
December 2009.  The case is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The Veteran's initial claim for service connection for 
hypertension was denied on the merits in May 1979, and his 
claim to reopen for service connection for hypertension was 
again denied in April 2009, and the Veteran was notified of 
these decisions and his appellate rights and he did not 
perfect appeals in either case, and these decisions became 
final.  

3.  On each occasion, the Veteran's claim for service 
connection for hypertension was denied on the basis that 
there was no evidence of hypertensive vascular disease at any 
time during service or within one year after he was separated 
from service, and because the competent clinical evidence of 
record first showed a valid diagnosis of hypertension long 
after the Veteran was separated from service.  

4.  The evidence submitted and received to reopen a claim for 
service connection for hypertension includes argument which 
is entirely cumulative with argument which the Veteran 
previously submitted at the time of both prior final denials, 
and a significant quantity of ongoing clinical evidence which 
shows ongoing care and treatment for a variety of diseases 
and injuries including hypertension and surgical placement 
and revision of a pacemaker, but none of this evidence in any 
way shows or suggests that hypertension, or any causally 
related disability, was incurred in or aggravated during or 
is otherwise attributable to any incident, injury or disease 
of active military service.  

5.  No evidence submitted to reopen this claim raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received in support of the Veteran's application to 
reopen a claim for service connection for hypertension, and 
any causally related disability, is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105, (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in May 2007, 
prior to the issuance of the rating decision now on appeal 
from January 2008.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA will collect on his 
behalf, and advised he should submit any relevant evidence in 
his possession.  Additionally, this notice advised the 
Veteran specifically that his claim for service connection 
for hypertension had been denied in the past and that it was 
necessary that he submit new and material evidence to reopen.  
The definitions of both new and material evidence were 
provided.  The Veteran was again provided VCAA notice in 
April 2008, and both notices complied with the US Court of 
Appeals for Veterans Claims decision in Kent, v. Nicholson, 
20 Vet. App. 1 (2006).  Indeed, the Veteran has been on 
notice since the claim was initially denied in 1979, again in 
2000, and at present that the evidence necessary to 
substantiate his claim would be competent medical evidence 
showing a valid diagnosis of hypertension at any time during 
service or to a compensable degree within one year after he 
was separated from service.  The notice requirements are 
satisfied.  

All known available evidence has been collected for review.  
The service medical records may not be complete, although 
there are both enlistment and separation physical 
examinations and certain other service treatment records on 
file.  The Veteran argued that he had received certain 
specified treatment during service aboard ship and ashore 
which was not reflected in the available records and it is 
clear that multiple requests for production of records were 
made by the RO, but no further records were secured or 
obtained.  Multiple additional requests for service treatment 
records were made with no success.  A considerable quantity 
of private and VA treatment records were submitted during the 
pendency of this appeal, all reflecting current and recent 
medical treatment for a variety of disabilities.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, 
the Board notes that nothing in VCAA requires VA to reopen a 
claim that has been disallowed, except when new and material 
evidence is presented or secured as described in Section 5108 
of this title.  38 U.S.C.A. § 5103A(f).  

Service connection may be established for disease or injury 
incurred or aggravated  in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
hypertension, if they are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic, or when a diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5107.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 3.156(a).  

Analysis:  The Veteran filed his initial claim for service 
connection for hypertension in November 1978, which was over 
20 years after he was separated from military service in 
1957.  Although he argued that he had been treated and 
diagnosed for hypertension during service itself, the service 
medical records on file at that time did not confirm his 
argument.  The available records did not show any finding or 
diagnosis of hypertension, nor was there any documentation of 
blood pressure which might be considered to be abnormally 
high based upon individual readings.  Additionally, the 
service medical records did not document treatment for any 
symptoms which might be consistent with a valid diagnosis of 
hypertension.  

At the time the Veteran was examined for separation from 
service in May 1957, the heart, lungs and chest were noted to 
be normal and blood pressures were recorded as 130/82 
sitting, 128/70 recumbent, and 130/84 after standing for 
three minutes.  There was certainly no notation of high blood 
pressure or diagnosis of hypertension at any time during 
service.  Additionally, at the time this claim was initially 
denied in May 1979, there was absolutely no objective medical 
evidence which showed or suggested that the Veteran had a 
valid diagnosis of hypertension at any time in the year after 
he was separated from military service.  

The evidence on file at the time of the initial 1979 denial 
of service connection for  hypertension included records of a 
private doctor (BFM) who wrote that he had first seen the 
Veteran in an initial visit in March 1972.  This record 
further noted that he "first treated" the Veteran for 
hypertension in July 1973.  On that occasion, the Veteran's 
blood pressure was recorded at 180/120, and the doctor wrote 
that the Veteran had subsequently been treated for 
hypertension approximately twice a month through the present, 
which was February 1979.  It is notable that this record 
makes no reference to any earlier diagnosis of hypertension 
prior to July 1973, which was 16 years after the Veteran was 
separated from service.  

Also on file at the time of the initial final denial of 
service connection for hypertension was a VA examination of 
April 1979 which confirmed that the Veteran did have 
hypertension at that time, although hypertension then was 
noted to be "benign" essential hypertension.  

The Veteran's initial claim for service connection for 
hypertension was denied by the RO in a rating decision issued 
in May 1979.  The Veteran was notified of this decision and 
his appellate rights, and although he disagreed and was 
issued a Statement of the Case, he did not perfect an appeal 
and that decision became final.  

Many years later, the Veteran applied to reopen a claim for 
service connection for hypertension and the RO issued a 
rating decision in April 2000 which found that he failed to 
submit new and material evidence to reopen that claim.  At 
that time, although additional medical records had been 
received, these records simply confirmed current treatment 
for hypertension and other disabilities, but failed in any 
way to relate an ongoing diagnosis of hypertension to any 
incident, injury or disease of military service.  The Veteran 
again argued that he had initially been diagnosed and treated 
for hypertension during military service, but this argument 
was entirely cumulative with argument which was already on 
file at the time of the prior final denial in 1979.  The 
Veteran was again notified of this decision and his appellate 
rights and he did not appeal and that decision also became 
final.  

The Veteran most recently applied to reopen a claim for 
service connection for hypertension in February 2007.  He was 
subsequently advised of the evidence necessary to 
substantiate his claim and the requirements to submit new and 
material evidence which specifically showed a clinical 
diagnosis of hypertension during service or to a compensable 
degree within one year after service separation.  

A significant quantify of additional medical records were 
collected during the pendency of this appeal, but these 
records merely reflect ongoing care and treatment for a 
multitude of disabilities, including hypertension, and 
including placement of a pacemaker by implant, and subsequent 
surgical revision of that placement.  However, no evidence 
submitted or received in any of these records in any way 
shows or suggests that hypertension had onset during service, 
manifested to a compensable degree within one year after 
service, or was otherwise causally related to any incident, 
injury or disease of military service.  

In July 2009, a VA cardiologist wrote that based upon the 
Veteran's history of hypertension and echo abnormalities 
which can be associated with hypertension, it was his opinion 
that the Veteran's hypertension was a significant contributor 
to the Veteran's heart disease.  While this is likely true, 
it is entirely irrelevant to the question presented in this 
appeal as to whether hypertension was incurred or aggravated 
in active military service.  

Finally, the Veteran has again argued that he was in fact 
diagnosed and treated for hypertension during military 
service.  This argument is entirely cumulative with argument 
presented at the time of the additional May 1979 rating 
decision and the subsequent April 2000 rating decision which 
denied service connection for hypertension initially, and 
which found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
hypertension.  

All known available service treatment records have been 
collected and placed on file.  There is simply no 
corroboration of the Veteran's long asserted argument that he 
was diagnosed or treated for hypertension during service.  
While certain service treatment records may not be on file, 
the Veteran's service separation examination is on file, and 
that examination notably includes no finding or diagnosis of 
hypertension, notes the Veteran's heart to be normal, and 
records three blood pressure readings which are not 
reflective of hypertension.  Moreover, as has been the case 
since the time of the initial May 1979 denial of service 
connection for hypertension, private medical records on file 
document that a private doctor began treating the Veteran in 
1972, not for hypertension, and that he first diagnosed and 
treated the Veteran for hypertension in July 1973 and 
continuously thereafter.  July 1973 was 16 years after the 
Veteran was separated from service.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for hypertension, and any 
causally related disability, that claim is not reopened, and 
the appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


